Citation Nr: 1452936	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to CLL and exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2011 rating decisions by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

2.  Tinnitus is not etiologically related to noise exposure sustained in active service.  

3.  There is no evidence that the Veteran set foot on land in the Republic of Vietnam, that he served within the inland waters of Vietnam, or that he was otherwise exposed to any herbicide agent during service.

4.  The Veteran's CLL and peripheral neuropathy cannot be presumed to be due to exposure to herbicides in service and are not otherwise related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

3.  The criteria for service connection for CLL have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

4.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in February 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations in relation to his claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  

The Board acknowledges that a medical opinion has not been obtained in response to the claims of entitlement service connection for CLL and peripheral neuropathy, to include as due to exposure to herbicides.  VA must provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2014); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is no competent evidence of record indicating that either CLL or peripheral neuropathy is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2014).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss, tinnitus, leukemia, and organic diseases of the nervous system are a chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

If a Veteran was exposed to an herbicide agent during active service and manifests certain chronic disease, including CLL and early-onset peripheral neuropathy, to a degree of 10 percent after that service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  CLL can manifest at any time after service while early-onset peripheral neuropathy must manifest within one year after the last exposure to herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e) (2014).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss Disability

The Veteran asserts that he has bilateral hearing loss disability as a result of exposure to hazardous noise while on active service.  Specifically, the Veteran has reported acoustic trauma as a result of duties as a member of the Air Transport Squadron and working as a mechanic on C-130 aircraft.  The Veteran's service separation form shows that he was attached to the Air Transport Squadron while on active service and the Board notes that the Veteran is competent to report that his duties included mechanical work on C-130 aircraft.  Therefore, the Board concedes exposure to acoustic trauma while on active service.

A review of the service medical records show that on enlistment examination, the Veteran's hearing acuity was only tested using a whisper voice test and found to be normal.  However, the Board acknowledges that a whisper voice test does not accurately determine hearing acuity.  On June 1966 separation examination, the Veteran's ears and drums were noted to be clinically normal.  Audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
35(40)
LEFT
0(15)
0(10)
0(10)
0(10)
20(25)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added 15, 10, 10, 10, and 5 to the pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The remaining service medical records are silent for any complaints, treatment, or diagnosis related to bilateral hearing loss disability.  

At a May 2010 VA examination, the Veteran reported a history of noise exposure in service from weapons fire during basic training only, and noise from aircraft engines.  He reported that he used hearing protection about 50 percent of the time around those noises.  He denied any history of post-service occupational noise exposure and reported a history of recreational noise exposure that included lawn equipment without hearing protection.  He reported a history of surgery to repair a perforated ear drum 20 years earlier and that he was treated with chemotherapy for CLL.  On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
70
75
LEFT
35
40
60
75
80

Average pure tone thresholds were 58 in the right ear and 64 in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.  The examiner diagnosed bilateral hearing loss disability, but opined that it would be speculative to state whether the current bilateral hearing loss disability was related to active service, as hearing acuity was only tested using a whisper voice test at the time of enlistment and the separation examination showed a mild high frequency hearing loss in the right ear only.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss disability as the VA examiner did not sufficiently support the conclusion reached.  The examiner noted that it would be speculative to opine as to the current etiology of the Veteran's bilateral hearing loss disability, but also noted that at the time of separation, the Veteran had mild high frequency hearing loss in the right ear.  Once converted into ISO units, it appears that the Veteran had some degree of hearing loss in each ear at the time of his separation from active service.  Further, while the Board notes that the Veteran's hearing acuity was only tested using a whisper voice test at the time of his enlistment, his hearing at that time was found to be normal and therefore the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002).  Finally, the examiner did not appear to consider the Veteran's reports of noise exposure from aircraft engines during work as an aircraft mechanic.  Therefore, the Board finds that the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible.

The Board has conceded acoustic trauma during active service.  The Veteran was sound upon entry onto active service, which included normal hearing acuity bilaterally.  On separation examination, the Veteran was noted to have decreased hearing acuity at every tested threshold, with a significant decrease in the high frequency thresholds, bilaterally.  The Veteran has competently reported that he first experienced symptoms of hearing loss since his separation from active service and the Board has found those statements to be both competent and credible.  While the medical opinion of record was unable to determine, without speculation, if the Veteran's current bilateral hearing loss disability was related to his active service, that opinion did not consider all the pertinent facts and did not provide a complete, thorough, and detailed rationale supporting the conclusion made.  Furthermore, that opinion found that the Veteran had hearing loss at separation from service.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The Veteran asserts that he is entitled to service connection for tinnitus, as that disability was caused by exposure to hazardous noise while on active service, which has already been conceded by the Board.

A review of the service medical records is silent for any treatment or diagnosis related to tinnitus.  

Post-service treatment records are silent for any complaints or treatment related to tinnitus.  

At the May 2010 VA examination, the Veteran reported intermittent, bilateral tinnitus that had its onset five years prior to the VA examination.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of in-service noise exposure as the Veteran had reported his symptoms started only five years prior to the examination, nearly 40 years following separation from active service, and that most tinnitus occurs within six months to a year following loud noise exposure.  The Board notes that there is no contrary opinion of record.  

Also of record are various statements from the Veteran.  However, at no time has he reported that his tinnitus began during active service.  

The Veteran has not reported that tinnitus began during active service.  At the May 2010 VA examination, the Veteran reported that his tinnitus began nearly 40 years following separation from active service.  The May 2010 VA examiner competently opined that the Veteran's tinnitus was not related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for CLL and Peripheral Neuropathy

The Veteran asserts that CLL and peripheral neuropathy are related to herbicide exposure while on active service, or that his peripheral neuropathy was caused by CLL treatment.  Specifically, the Veteran has reported that while stationed at Moffet Naval Air Station (NAS) in California he worked on C-130 aircraft that returned from the Republic of Vietnam and his duties included cleaning and maintaining the filtration systems of these aircraft.  He has alleged that those duties resulted in herbicide exposure as the C-130s flew through herbicides while in the Republic of Vietnam and there were remnants of the toxins in the filtration systems.  

In this case, the Board finds no persuasive, objective evidence to establish that the Veteran was actually exposed to herbicides while cleaning and maintaining the filtration systems of C-130 aircraft.  The Veteran has no supplied any corroborating evidence to support his contention and has not shown that he is competent to report that the aircraft filtration systems he repaired were contaminated with herbicides or that he is competent to identify herbicide contamination.

A review of the service medical records is silent for any treatment or diagnoses related to CLL or peripheral neuropathy.  Service personnel records show that after completing basic training in California, and technical school in Tennessee, the Veteran spent the remainder of his time on active duty at Moffet NAS in California.  There is no evidence that the Veteran served in the Republic of Vietnam and the Veteran has not argued to the contrary.  

Post-service medical evidence shows that the Veteran was assigned a diagnosis of CLL in July 2005 after a bone marrow aspiration and biopsy.  Additional medical records show that the Veteran's CLL was treated with chemotherapy.  Additionally, post-service VA treatment records note a diagnosis of neuropathy.  

In support of the claim, the Veteran submitted a May 2012 statement from a former aircraft mechanic with the United States Air Force who had seven years of experience working on the electrical and environmental systems of C-130 aircraft.  In that statement it is explained that all cabin air for the C-130 was drawn through air compressors and passed through the filtration system where toxins were filtered through a fabric "sock" like device where they would be stored until the filtration system was cleaned.  

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his observations of dirty C-130 filtration systems, which he believes was indicative of herbicide exposure.  Layno v. Brown, 6 Vet. App. 465 (1994), Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, that is not the case here.  The Board finds that the Veteran is not shown to be competent to identify herbicide contamination in the filtration systems of aircraft.  The Veteran has provided a lay statement which explains how the C-130 filtration system operates.  However, that statement provides no evidence that the Veteran was in fact exposed to herbicides from working on those filtration systems.  Additionally, the Veteran has submitted numerous internet articles and medical treatise documents that discuss herbicide use in the Republic of Vietnam and its various dangerous affects.  However, the Board finds that evidence is not relevant to the Veteran's specific claim as it does not pertain to his allegations of herbicide exposure from working on C-130 aircraft at a Naval Air Station in the continental United States.  Notably, C-130 aircraft were not used to spray herbicides.  

The Board finds the evidence does not establish that the Veteran was exposed to herbicides while on active service.  Therefore, entitlement to service connection for CLL or peripheral neuropathy on the basis that those disabilities were caused by claimed herbicide exposure is not warranted.

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a another basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Board will adjudicate the Veteran's claims on a theory of direct entitlement to service connection.  Unfortunately, that claim also fails as the evidence does not show that service connection is warranted for either CLL or peripheral neuropathy

The Veteran's service medical records and post-service medical records do not show that the Veteran was diagnosed with CLL or peripheral neuropathy while on active service or for many years thereafter.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The service medical records are silent for complaints or treatment related to either disability, or symptoms of either disability.  Further, the post-service medical evidence is void of any medical opinion which suggests that the Veteran's CLL or peripheral neuropathy either began during or were otherwise caused by his active service.  

The Veteran is not competent to provide an etiological opinion relating either disability to service because that would require medical training and expertise.  Layno v. Brown, 6 Vet. App. 465 (1994), Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Veteran has asserted that peripheral neuropathy is secondary to his CLL and related treatment.  However, service connection for CLL, on either a presumptive or direct basis has been found not to be warranted and therefore service connection cannot be established for any disability that may be secondary to CLL.  38 C.F.R. § 3.310 (2014).

While the Veteran has diagnoses of CLL and peripheral neuropathy, the evidence does not establish that either disability began during active service or was otherwise caused by that service.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  The preponderance of the evidence is against a finding that leukemia or an organic disease of the nervous system of peripheral neuropathy manifested to a compensable degree within one year following separation from service.  Therefore, the criteria for service connection for CLL and peripheral neuropathy have not been met and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to CLL or exposure to herbicides, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


